DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The Specification has an objection.
Claims 1-20 are currently pending.
Claims 1-20 are currently rejected.
Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Thomsen et al., U.S. Patent Application Publication US 2008/0085827 A1.
Claims 1-4, 6, 9, 11-13, and 20 are rejected under 35 U.S.C. 103 as obvious over by Dogimont et al., U.S. Patent Application Publication US 2014/0326314 A1.

Specification
The disclosure is objected to because of the following informalities:
The specification does not include a section for the Brief Description of the Drawings  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites in lines 2-4 that the glass sheet further comprises Er2O3 from 0.003 to 0.5 wt%, Se from 3 to 50ppm, and Co from 0.1 to 15 ppm this combination of colorants was not disclosed in the original specification. Page 12, line 23 to page 13, line 5 recite the first embodiment comprises Er2O3 and that the coloring components Co and Cr2O3 are optional and page 13, line 20 to page 14, line 13 recite that the second embodiment comprises Se and Co. But there is no section or examples in the original specification that disclose that the combination of colorants Er2O3, Se, and Co were considered part of the originally disclosed invention.
Claim 15 recites in line 2 “erbium (expressed in the form of Er2O3) in an amount of 3 to 5000 ppm,” this amount of Er2O3 was not disclosed in the original specification. Page 12, line 23 to page 13, line 5 recite that the Er2O3 content of the glass of the first embodiment comprises 0.003-0.5 wt% or 30 to 5000 ppm. Therefore the portion of the range from 3 to less than 30 ppm is considered new matter.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the Er2O3 content is less than or equal to 0.1 wt% (Er2O3 ≤0.1 wt%). This renders the claim indefinite since it is not clear if the glass requires Er2O3 since less than or equal to 0.1 wt % would include values outside of the range disclosed in the originally filed specification of 0.003-0.5 wt% of Er2O3. See page 12, line 23 to page 13, line 5.
Claim 7 recites that the Er2O3 content is greater than or equal to 0.01 wt% (Er2O3 ≥0.01 wt%). This renders the claim indefinite since it is not clear if the glass limits the Er2O3 to 0.5 wt% as recited in the original specification since greater than or equal to 0.01 wt % would include values outside of the range disclosed of 0.003-0.5 wt% of Er2O3. See page 12, line 23 to page 13, line 5.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Thomsen et al., U.S. Patent Application Publication US 2008/0085827 A1.
Thomsen et al. disclose a glass having the following composition in terms of weight percentages: SiO2 67-75, Na2O 10-20, CaO 5-15, MgO 0-7, Al2O3 0-5, K2O 0-5, BaO 0-1, Fe2O3 0.0005-0.2%, Er2O3 0.0001-0.2, ZnO 0-3, CeO2 0-0.3, TiO2 0-2, SrO 0-3, Se 0-0.1, CoO 0-0.1, and NiO 0-0.1.  See Abstract and the entire specification, specifically, Tables 1 and 2 and paragraph [0047]. The compositional ranges of Thomsen et al. are sufficiently specific to anticipate the glass as recited in claims 1-8 and 10-20. See MPEP 2131.03. Furthermore, Thomsen et al. disclose Example 1, which anticipates the compositional ranges of claims 1, 4-7, 13, 16, and 20, Examples 2 and 3, which anticipate the compositional ranges of claims 1, 4-7, 13, and 20, Example 4, which anticipates the compositional ranges of claims 1, 4-8, 10, 11, 13, 15, 16, and 20, and Example 5, which anticipates the compositional ranges of claims 1, 4-6, 11-13, 16, 17, and 20. See Table in Figure 1. It is noted that in Example 4, the 0.00005 wt% (0.5 ppm) of Co3O4 is equivalent to 0.00004 wt% (0.4 ppm) of Co.
However, Thomsen et al. does not disclose any examples that are sufficiently specific to anticipate the compositional limitations of claims 14, 18, and 19 or that the composition of the glass (or colorants) is selected to satisfy the N*5 formula as recited in claims 1 and 20.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Thomsen et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Thomsen et al. would inherently possess the a5* and b5* properties used to calculate the N5* value as recited in claims 1-3 and 20. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990).
As to claims 1 and 20, the recitation that “the composition of the glass (or colorants of the glass) are selected to satisfy the formula:
                        
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                            ≤
                            0.05
                            ;
                             
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                             
                            b
                            e
                            i
                            n
                            g
                             
                            d
                            e
                            f
                            i
                            n
                            e
                            d
                             
                            a
                            s
                             
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                -
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        *
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                -
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        *
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , …”
is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass is in the form of a plate.  The reference discloses such a product.  See paragraph [0001].
Claims 1-4, 6, 9, 11-13, and 20 are rejected under 35 U.S.C. 103 as obvious over by Dogimont et al., U.S. Patent Application Publication US 2014/0326314 A1.
Dogimont et al. disclose a glass having the following composition in terms of weight percentages: SiO2 60-78, Al2O3 0-10, B2O3 0-5, CaO 0-15, MgO 0-10, Na2O 5-20, K2O 0-10, BaO 0-5, Fe2O3 0.002-0.03, MnO 0.005-0.2, CeO2 0-0.02, V2O5 0-0.005, Sb2O3 0-<0.2, As2O3 0-<0.01, Cr2O3 0-<0.01 and an iron redox of 0.01-0.4.  See Abstract and the entire specification, specifically, paragraphs [0012]-[0029]. 
Dogimont et al. fail to teach disclose any examples that are sufficiently specific to anticipate the compositional limitations of claims 1, 4, 6, 9, 11-13, and 20 or that the composition of the glass (or colorants) is selected to satisfy the N*5 formula as recited in claims 1 and 20.
However, the weight percent ranges taught by Dogimont et al. have overlapping compositional ranges with instant claims 1-4, 6, 9, 11-13, and 20. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Dogimont et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the a5* and b5* properties used to calculate the N5* value as recited in claims 1-3 and 20.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 
As to claims 1 and 20, the recitation that “the composition of the glass (or colorants of the glass) are selected to satisfy the formula:
                        
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                            ≤
                            0.05
                            ;
                             
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                             
                            b
                            e
                            i
                            n
                            g
                             
                            d
                            e
                            f
                            i
                            n
                            e
                            d
                             
                            a
                            s
                             
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                -
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        *
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        5
                                                    
                                                    
                                                        *
                                                    
                                                
                                                -
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        *
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , …”
is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass is in the form of a plate.  The reference discloses such a product.  See paragraph [0014].

Response to Arguments
Applicant's arguments filed 30 September 2020 have been fully considered but they are not persuasive.
Applicants argue that the glass sheet of Thomsen et al. and Dogimont et al. fail to anticipate or render obvious that the glass sheet is made by selecting the glass composition as recited in claim 1 or selecting the coloring components as recited in claim 20, such that the                         
                            
                                
                                    a
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    b
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     values of the resultant glass result in the                         
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     value being less than or equal to 0.05. This is not found persuasive since there is no evidence that the glasses of Thomsen et al. and Dogimont et al. would not have the same                         
                            
                                
                                    a
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    b
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     values to have the                         
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     value being less than or equal to 0.05, since the compositional ranges Thomsen et al. and Dogimont et al. either anticipate or render obvious the instantly claimed glass. 
Applicants assert that the Examiner has not provided extrinsic evidence to prove that the claimed                         
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     value is part of the glasses of Thomsen et al. or Dogimont et al.  The Examiner’s understanding of inherency is derived from MPEP 2112.  This section states:
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the present case, the technical reasoning flows from the fact that “Products of identical compositions cannot have mutually exclusive properties.”  MPEP 2112.01.  In re Spada, 15 PQ2d 1655, 1658 (CCPA 1990).  In other words, the compositions of the references fall squarely within the presently claimed compositional ranges and therefore these compositions must have the same properties as those claimed.  
The examiner further notes that: 
“[T]he PTO can require an applicant to prove that the prior art products do not
necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

As such, the anticipatory or obvious glass compositions of Thomsen et al. and Dogimont et al. would have the same                         
                            
                                
                                    a
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    b
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     values which would resultant in the  glass having the                         
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     value being less than or equal to 0.05. 
Applicants further argue that neither Thomsen et al. nor Dogimont et al. select the composition or colorants based on the                         
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     value being less than or equal to 0.05.  Since the limitation pertaining to the                         
                            
                                
                                    N
                                
                                
                                    5
                                
                                
                                    *
                                
                            
                        
                     formula in claims 1 and 20 is a process recitation in a product; selecting the composition or colorants based on the value. This argument is not found persuasive.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass is in the form of a plate.  The references disclose such a product.  See paragraph [0001] in Thomsen et al. and paragraph [0014] in Dogimont et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
17 January 2021